IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1840
                              Filed August 17, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SARA MARGURITE CARMONA,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Muscatine, John D. Telleen, Judge.



      Sara Carmona appeals the sentences imposed after pleading guilty to

possession of methamphetamine with intent to deliver and operating while

intoxicated. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Maria Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Ahlers, P.J., and Badding and Chicchelly, JJ.
                                         2


CHICCHELLY, Judge.

       Sara Carmona appeals the sentences imposed after pleading guilty to

possession of methamphetamine with intent to deliver and operating while

intoxicated (OWI).1 The plea agreement provided for concurrent sentences, but

Carmona could request that the court suspend them. Following a hearing, the

district court sentenced Carmona to concurrent terms of incarceration of no more

than ten years for possession with intent to deliver and ninety days for OWI,

declining to suspend them.       Carmona challenges the decision to deny her

probation as recommended in the presentence investigation report.

       We review Carmona’s sentence for an abuse of discretion. See Damme,

944 N.W.2d at 105–06 (stating that a sentence that falls within statutory limits “is

cloaked with a strong presumption in its favor, and will only be overturned for an

abuse of discretion or the consideration of inappropriate matters” (citation

omitted)). We afford the district court considerable latitude in imposing sentence

rather than second-guessing its decision. See id. at 106. The court abuses its

discretion when it bases its decision “on grounds or for reasons that were clearly

untenable or unreasonable.” Id. (citation omitted).

       In imposing its sentence, the district court considered “the nature of the

crime, the effect that the crime has upon members of the community, [Carmona’s]

willingness to accept change and treatment, and what’s available . . . in the


1 Iowa Code section 814.6(1)(a)(3) (2021) provides a right of appeal following a
guilty plea only “for a class ‘A’ felony or in a case where the defendant establishes
good cause.” Because “good cause exists to appeal from a conviction following a
guilty plea when the defendant challenges [the] sentence rather than the guilty
plea,” State v. Damme, 944 N.W.2d 98, 105 (Iowa 2020), we proceed to the merits
of Carmona’s appeal.
                                          3


community to assist [her] in that process.”          It reviewed the presentence

investigation report without considering any unproven charges. The court also

referenced Carmona’s education, lack of employment history, and mental health.

It then noted its “significant concerns with the recommendation for probation in the

presentence investigation report”:

       There was a great deal of methamphetamine involved here
       indicating not personal use or even small scale sale distribution, but
       a large distribution of methamphetamine is a serious scourge to the
       community.
              I do, I agree with most of the comments by [the prosecutor].
       You’re 32 years old with simply no significant employment history
       whatsoever. That indicates to me somebody meeting their financial
       needs by distribution of a very dangerous narcotic:
       methamphetamine.
              I was also concerned by the likelihood that you take probation
       seriously or that you take being supervised in the community
       seriously because you were initially released after posting bond and
       taken back into custody, I believe, for . . . your failure to follow-up
       with pretrial supervision. And in the interest of protecting the
       community and deterrence of both you and others similarly situated,
       I believe unfortunately that incarceration is appropriate, and
       hopefully a period of incarceration will finally convince you to get out
       of the drug trade and make something of your life.

       Carmona complains that “[t]here is no reason the court should have

incarcerated [her] instead of giving her a chance and rehabilitation, especially

since the Department of Corrections informed the court it had the resources

needed to meet her needs without incarceration.” She claims the court focused

too heavily on her failure to report for the presentence investigation. She also

argues that she has “very little criminal history,” with a completed deferred

judgment fifteen years earlier and only one misdemeanor conviction since.

       Although Carmona makes a case for probation, she fails to show the district

court abused its discretion in imposing sentences of incarceration. A different
                                          4


judge on a different day may have imposed a different sentence, but that does not

amount to an abuse of discretion. See, e.g., State v. Seats, 865 N.W.2d 545, 553

(Iowa 2015) (“Judicial discretion imparts the power to act within legal parameters

according to the dictates of a judge’s own conscience, uncontrolled by the

judgment of others. It is essential to judging because judicial decisions frequently

are not colored in black and white. Instead, they deal in differing shades of gray,

and discretion is needed to give the necessary latitude to the decision-making

process.” (citation omitted)). The district court provided valid reasons for rejecting

probation and that support the sentences imposed. See id. (stating that “a district

court did not abuse its discretion if the evidence supports the sentence”). Finding

no abuse of discretion, we affirm.

       AFFIRMED.